Citation Nr: 0402201	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected cervical disc disease, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO assigned 
a 30 percent disability rating to the veteran's service-
connected cervical disc disease, effective July 18, 2000.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary.  During the 
pendency of this appeal, new regulations have been 
promulgated regarding the rating of intervertebral disc 
syndrome, effective September 23, 2002.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003)).  This remand will 
afford the RO the opportunity to apply theses new 
criteria, thereby avoiding any potential prejudice to 
the veteran that would result from initial application 
of these criteria by the Board.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993); O.G.C. Precedents 6-92 and 
16-92, 57 Fed.Reg. 49744 and 49747 (1992).  In addition, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The veteran should be afforded an 
updated VA examination by the appropriate 
physician to determine the severity of 
his service connected cervical disc 
disease.  All necessary tests should be 
conducted, including updated magnetic 
resonance imaging (MRI) testing.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical disc disease 
disability.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the cervical spine due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any attacks of sciatic 
neuropathy, to specifically include an 
assessment of any incapacitating episodes 
necessitating bed rest prescribed by a 
physician.  

The examiner should also discuss the 
effect, if any, of the "chronic 
denervation in [the veteran's] C5-6 on 
the right and C-7 on the left."  As 
discussed in the "neurological re-
evaluation" of the veteran dated in 
April 2001 and tabbed on the left with a 
yellow flag marked "April 2001."  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected cervical disc 
disease on his ability to work, including 
whether this disability renders the 
veteran unemployable.  

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner's report should reflect that 
such a review was conducted.  In 
addition, the rationale for all opinions 
expressed should also be provided.

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) (the "VCAA") and 
38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit 
additional evidence.  

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an increased 
disability rating in excess of 30 
percent for cervical disc disease, 
including the reports from the 
examination requested above, as well as 
the revised criteria for all relevant 
regulations, and, in particular, 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) relating to intervertebral disc 
syndrome, and the VCAA.  The RO should 
take care to ensure that, in any 
supplemental statement of the case 
issued pursuant to its adjudication of 
the veteran's claim for an increased 
rating, the reasons and bases for its 
determination are set forth in detail.  
If all benefits are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




